Citation Nr: 0632193	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  02-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for ulcers.

2. Entitlement to service connection for headaches, including 
as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from September 1988 to 
November 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In July 2003, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

This case was previously remanded for further development by 
the Board in April 2004.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).

In the April 2004 Board remand, the Board remanded the issue 
of service connection for prostatitis, which was subsequently 
granted in the field.  The remaining issues are set forth on 
the title page.

The Board notes that in August 2006, the veteran submitted a 
letter to the Board regarding service connection for ulcers 
which has not been reviewed by the RO.    Here, although the 
veteran did not waive initial RO consideration of the 
additional evidence submitted, as noted below service 
connection for ulcers is allowed.  Thus, there is no 
prejudice to the veteran and a remand is not necessary under 
section 20.1304. 


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 

2.  A diagnosis of ulcers did not clearly and unmistakably 
exist prior to service.

3.  Ulcers were diagnosed during service.

4.  There is no medical evidence of headaches in service or 
evidence relating headaches to service.

5.   The medical evidence shows that headaches have been 
diagnosed as migraine headaches and are not symptoms of an 
undiagnosed illness.


CONCLUSIONS OF LAW

1.  Ulcers were incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005). 
  
2.  Headaches were not incurred in or aggravated by active 
service or due to an undiagnosed illness.  38 U.S.C.A. 1110, 
1117, 1131, 5102, 5103, 5107 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. section 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  VCAA notice, consistent with 38 
U.S.C. section 5103(a) and 38 C.F.R. section 3.159(b), must: 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran received VCAA notice 
subsequent to the initial unfavorable AOJ decision.  However, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.

The RO provided the veteran with an April 2004 letter, fully 
notifying the veteran of what is required to substantiate his 
claims.  VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  He was also asked to submit any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  The 
notification letter also specifically notified the veteran to 
provide any evidence in his possession that pertains to the 
claims.  Thus, the Board finds that VA fully notified the 
veteran of what is required to substantiate the claims for 
service connection. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
section 5103(a) and 38 C.F.R. section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims and was provided with notice of the 
type of evidence necessary to establish an effective date in 
a May 2006 letter. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, there are service medical records, 
private treatment records and a VA examination.  In light of 
the foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2005).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. 
section 1111, VA must show by clear and unmistakable evidence 
(1) that the disease or injury existed prior to service and 
(2) that the disease or injury was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOGCPREC 3-2003; see generally Cotant v. Principi, 17 Vet. 
App. 116, 124 (2003) (CAVC raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. section 3.304(b) under that 
interpretation).  Effective May 4, 2005, VA amended its 
regulations at 38 C.F.R. section 3.304(b) to reflect the 
change in the interpretation of the statute governing the 
presumption of sound condition.  The final rule conforms to 
Federal Circuit precedent Wagner v. Principi, 370 F. 3d 1089, 
1096 (Fed. Cir. 2004), and applies to claims, which were 
pending on or filed after May 4, 2005.  As the veteran's case 
was pending as of that date, the amendment applies.

The United States Court of Appeals for the Federal Circuit 
(Circuit Court) held that 38 U.S.C.A. sections 1110 and 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time. Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).  The Court held that it may be overcome only 'where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  Wagner v. Principi, 370 F. 
3d 1089, 1096 (Fed. Cir. 2004) (citing 38 U.S.C. § 1111 
(emphasis added)); see VAOGCPREC 3- 2003 (July 16, 2003). 

If a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.   See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of aggravation under section 
1153 arises, the burden shifts to the government to show a 
lack of aggravation by establishing 'that the increase in 
disability is due to the natural progress of the disease.'  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417, Wagner, supra.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

Ulcers

The veteran claims that ulcers are related to service.  
Specifically, the veteran testified that the ulcers began in 
service and that he did not have ulcers prior to entering 
service.  Additionally, the veteran states that he was 
diagnosed with ulcers within a year of discharge.

The veteran's entrance examination does not show a finding or 
a report of an ulcer.

A May 1989 service medical record shows that the veteran was 
seen for stomach pains and vomiting.  The veteran related 
that he was seen in the civilian sector prior to service for 
possible ulcer.  However, there is no medical documentation 
show a diagnosis of ulcers prior to service.  A subsequent 
treatment record shows a diagnosis of penetrating posterior 
wall ulcer crater of the duodenal bulb and possible 
gastritis. 

Another May 1989 treatment records indicates that the veteran 
had a known history of ulcer prior to service, though not 
documented in records.  The veteran had chronic abdominal 
pain.  The diagnoses were penetrating ulcer crater, duodenal 
bulb, and possible gastritis. 

At an April 1990 physical, the veteran reported a duodenal 
ulcer.  A note indicates that he had a history of ulcer prior 
to service.  The impressions from a May 1990 examination of 
the upper GI were antrogastritis with two or three small 
superficial ulcerations and cicatricial changes of the 
duodenum bulb, but without sign of an ulcer.

At the veteran's November 1991 separation examination, he 
reported stomach trouble and stated that he was treated for 
possible developing ulceration.  

June 1992 private treatment records show a diagnosis of 
peptic ulcer disease.  Treatment records reflect ongoing 
treatment for the peptic ulcer in 1993 and 1994.

Private treatment records in 1996 show treatment for herpetic 
stomatitis.  

In September 1996 medical reserve records, the veteran 
reported frequent indigestion and stomach, liver or 
intestinal trouble. He reported a history of ulcer treated 
and healed in 1995.  

At an August 1997 Persian Gulf examination, the veteran 
reported chronic stomach problems.

September 2001 private medical records show diagnoses of 
gastritis and H. pylori.  

July 2003 private medical treatment record show a diagnosis 
of GERD

At a December 2005 VAX, the veteran related having chronic 
stomach problems in service in 1989.  He stated that prior to 
service, he had transient GI symptoms, but not an ulcer.  
Examination showed mild, diffuse, non-specific abdominal 
tenderness without rebound/guarding/distension/organomegaly. 

The examiner stated that the veteran had a well documented 
duodenal ulcer as well as gastritis in service, and currently 
has recurrent and persistent upper GI symptoms consistent 
with ongoing peptic ulcer disease.  After reviewing the 
claims file, the examiner stated that it was not possible 
without further information or speculation to opine whether 
the veteran had an actual ulcer prior to entry into active 
duty, although based on his documented history from 1989, he 
had similar symptoms prior to entry into service.  If the 
veteran's ulcer disease did pre-date service, there is not 
enough evidence to opine without undue speculation as to 
whether his ulcer disease was aggravated by service.

In April 1989 and May 1990 service medical records for 
treatment of abdominal pains, the veteran reported a history 
of ulcer prior to service.  However, the veteran's entrance 
examination is negative for any notations regarding treatment 
for an ulcer or a diagnosis of an ulcer.  Moreover, there is 
no medical evidence showing a diagnosis of ulcers prior to 
service.  While the veteran is certainly capable of providing 
evidence of symptomatology, a lay person is generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms.  
See Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995).  Routen v. Brown, 10 
Vet. App. 183 (1997).  Thus, without medical documentation, 
the Board cannot find that ulcers clearly and unmistakably 
existed prior to service.  Consequently, the veteran is 
presumed to have entered service in sound condition as it 
pertains to the ulcer.  38 U.S.C.A. § 1132.  

Accordingly, since the veteran is presumed to have been in 
sound health at the time of his entrance into service, it 
follows that the Board must analytically view the 
manifestation of an ulcer during service as being the first 
such manifestation of that disorder.  As a result of this 
analysis, the veteran's ulcer was incurred during his active 
duty service.  Service connection is therefore warranted for 
an ulcer.  

Headaches

The veteran claims that his headaches are due to service.  
Additionally, the veteran contends that this condition should 
be considered as an undiagnosed illness and granted service 
connection under the provisions of 38 C.F.R. section 3.317.  
The veteran testified that he gets headaches two to three 
times a week and uses Tylenol for pain.  He stated that he 
started getting them in service in 1992 or 1993.  The veteran 
also stated that his private physician had not offered a  
diagnosis for the headaches.
 
On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 
38 C.F.R. section 3.317.  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 9, 2001, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  66 Fed. Reg. 
56,614 (November 9, 2001) (codified as amended at 38 C.F.R. § 
3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now provides that by 
history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis; a qualifying 
chronic disability means a chronic disability resulting from 
any of the following (or any combination of the following): 
(A)  An undiagnosed illness; (B)  The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms: (1)  Chronic fatigue 
syndrome; (2)  Fibromyalgia; (3)  Irritable bowel syndrome; 
or (4)  Any other illness that the Secretary determines 
meets the criteria in paragraph (a)(2)(ii) of this section 
for a medically unexplained chronic multisymptom illness; or 
(C)  Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 3.317.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

 Service medical records, including entrance and separation 
examinations, do not reflect a report, finding, or diagnosis 
of headaches. 

At an August 1997 Persian Gulf examination, the veteran 
reported headaches.  The  examiner stated that the veteran 
sustained a whiplash type injury after a motor vehicle 
accident in 1995, resulting in intermittent headaches.  The 
examiner also  noted migraine headaches prior to the motor 
vehicle accident. 

2003 private treatment records list headaches under the 
category of chronic illnesses. 

At a December 2005 VA examination, the veteran reported that 
the headaches begin at his right temple, then become 
bilateral with pressure behind the eyes.  The pain is 
throbbing and generally moderate, once or twice a month it is 
severe.   The veteran reported that the headaches began in 
service, but he never sought treatment for them.  He stated 
that his headaches became more severe about six months after 
separation. 

After examination and reviewing the claims file, the examiner 
stated that the veteran's headaches had improved with 
propranolo prophylaxis.  The examiner opined that the 
constellation of  symptoms as well as the response to 
propranolo characterize the headaches as migraines.  The 
examiner also stated that the headaches are not due to an 
undiagnosed illness.

The examiner also reported that there was no evidence that 
the headaches began in service, as the first report of 
headaches is in 1997.   Therefore, the examiner concluded 
that it is not as least as likely as not that the migraines 
began in service.  

A review of the evidence shows that service connection on a 
direct basis is not warranted.  There is no evidence of 
headaches in service, and the first showing of headaches is 
in 1997- six years after service.  Therefore, there is not a 
showing of continuity of related symptomatology after 
discharge.  Savage v. Gober, 10 Vet. App. 495-98, Caldwell v. 
Derwinski, 1 Vet. App. 469.  There is also no medical 
evidence relating the veteran's present condition to service; 
the 1997 Persian Gulf examiner noted headaches due to a motor 
vehicle accident, and also migraine headaches.  The December 
2005 VA examiner stated that as there was no evidence of 
headaches in service and the first evidence of headaches is 
in 1997, it is not as least as likely as not that the 
migraines began in service. 

With respect to negative evidence, the Court of Appeals for 
Veterans Claims has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999); Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised]; see also Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].  Therefore, as there is no 
evidence of headaches in service, no evidence of headaches 
until 1997, and no medical evidence relating the current 
headaches to service, service connection on a direct basis is 
not warranted.

The Board notes that the veteran asserts that the headaches 
should be considered as an undiagnosed illness under the 
provisions of 38 C.F.R. section 3.317.  The Board recognizes 
that the veteran served in the Southwest Asia theater of 
operations and is a "Persian Gulf veteran" by regulation 
(i.e., had active military service in the Southwest Asia 
theater of operations during the Gulf War).  Though the 
provisions of 38 C.F.R. section 3.317 do enumerate the 
symptom of headache as a manifestation of an undiagnosed 
illness, the December 2005 VA examiner diagnosed the veteran 
with migraine headaches.  Additionally, the VA examiner 
specifically stated that the headaches are not due to an 
undiagnosed illness.  As the provisions of 38 C.F.R. 
section 3.317 do not apply to diagnosed conditions and there 
is a medical opinion stating that the headaches are not due 
to an undiagnosed illness, headaches cannot be considered an 
"undiagnosed illness" for the purposes of 38 C.F.R. 
section 3.317 and service connection on this basis is not 
warranted.

The Board recognizes that the veteran believes that his 
headaches are due to service.  This determination, however, 
is not a matter for an individual without medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Board has considered the veteran's lay assertions, 
they do not outweigh the competent medical evidence of 
record, which does not show that the veteran's current 
headaches are related to service or his service in the 
Persian Gulf.  A competent medical expert makes this opinion 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The preponderance of the evidence is against the claim for 
service connection for headaches.  As such, the benefit of 
the doubt does not apply, and the claim is denied.  


ORDER


Service connection for ulcers is granted, subject to the 
controlling regulations applicable to the payment of monetary  
benefits. 

 Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


